Case 1:21-cv-00132-TFM-B Document 6 Filed 05/18/21 Page 1 of 2                       PageID #: 23




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 ERIC SWEETING,                                   )
                                                  )
         Plaintiff,                               )
                                                  )
 vs.                                              )    CIV. ACT. 1:21-cv-132-TFM-B
                                                  )
 SHAUNA DELORME, et al.,                          )
                                                  )
         Defendants.                              )

                           MEMORANDUM OPINION AND ORDER

        On April 2, 2021, the Magistrate Judge entered a report and recommendation which

recommends this action be stayed pending completion of Plaintiff’s pending state court

proceedings and that Plaintiff be ordered to file a status report on the 1st day of each month and

within fourteen (14) days of the conclusion of his state criminal case. See Doc. 3. No objections

were filed and Plaintiff has filed timely status reports.

        After due and proper consideration of all portions of this file deemed relevant to the issues

raised, and there having been no objections filed, the report and recommendation of the Magistrate

Judge is ADOPTED as the opinion of this Court.

        It is ORDERED that that this action be STAYED, pending completion of Plaintiff’s

pending state court criminal proceedings. It is further ORDERED that Plaintiff NOTIFY the

Court of the current status of his pending state court criminal proceedings by the 1st day of each

month, and NOTIFY the Court within fourteen (14) days of the conclusion and outcome of his

criminal trial in state court.

        The Clerk of Court is DIRECTED to place this case on the administratively closed docket

during the pendency of the stay.



                                             Page 1 of 2
Case 1:21-cv-00132-TFM-B Document 6 Filed 05/18/21 Page 2 of 2   PageID #: 24




     DONE and ORDERED this 18th day of May, 2021.

                                    /s/Terry F. Moorer
                                    TERRY F. MOORER
                                    UNITED STATES DISTRICT JUDGE




                                  Page 2 of 2
